PER CURIAM.
This is an appeal from a judgment of nonsuit in an action of ejectment. The case involves a boundary dispute.
*581The lower court announced that it would enter a directed verdict in favor of the defendants and the plaintiff took a nonsuit.
For an explanation of the principles of law involved where a deficiency or surplus of distances or acreage is involved, see Akin v. Godwin, Fla.1950, 49 So.2d 604; Kahn v. Delaware Securities Corporation, 114 Fla. 32, 153 So. 308; Wildeboer v. Hack, Fla.App.1957, 97 So.2d 29; 8 Am. Jur., Boundaries, § 71, and 97 A.L.R. Annotation page 1227.
Affirmed.
ALLEN, Acting C. J., KANNER, J., and MILLEDGE, STANLEY, Associate Judge, concur.